Exhibit99.1 For Immediate Release Company Contact: Mr. Mark Collinson, Partner Tel: +86 23-8611 8735 Email: zhouhaoyi42@163.com Chongqing Zhongbao Investment Group Website: www.ccgirasia.com Investor Relations Contact: Mr. Haoyi Zhou, Senior Advisor Tel: +1 310-954-1343 Email: mark.collinson@ccgir.com CCG Investor Relations Website:www.zbtzjt.com Zhongbao International, Inc. Announces Third Quarter 2011 Results · Revenue for the quarter increased 185.4% over the prior year period to $8.7 million · Net income for the quarter increased 413.3% over the prior year period to $3.5 million Chongqing, China, May 17, 2011 – Zhongbao International, Inc. (OTC Bulletin Board: ZBIT) ("Zhongbao” or the "Company"), which manages and operates a leading real estate developer, Chongqing Zhongbao Investment Group Co., Ltd., a company that develops and sells residential and commercial properties in the urban areas of Chongqing, China, announced today reported financial results for its third quarter ended March 31, 2011. Third Quarter 2011 Highlights · Revenues increased 185.4% year-over-year to $8.7 million · Gross profit rose 286.7% year-over-year to $5.6 million, representing a gross margin of 64.1% compared to 47.3% in the year ago period · Net income increased 413.3% year-over-year to $3.5 million or $0.13 per diluted share, representing a net margin of 40.1% · The Company has changed its ticker symbol to “ZBIT” from the previous ticker “FTWV” “We are very pleased with our strong third quarter operating results, which are significantly improved compared to the same period last year” commented Mr. Haoji Xia, the Company’s Chairman and Chief Executive Officer. “Zhongbao will continue the development of phases three and four of Jinshan Liyuan during the remainder of the year.Also, we will expand our real estate market to Xi’an in Shaanxi Province, which we expect to provide additional projects for us over the next few years.” 1 Third Quarter 2011 Results Zhongbao has two business segments:(1) the real estate sales and (2) real estate leasing.Revenue for the third quarter of 2011 increased 185.4% to $8.7 million, from $3.1 million in the same period of 2010.For the third quarter 2011, properties totaling 17,617 square meters were sold compared to 10,768 square meters, an increase of 64% or 6,848 square meters.Revenue from real estate sales is recognized when all the criteria for revenue recognition have been met and the property has been delivered to buyers.The revenue recognition for each accounting period may vary because of the progress of the construction of the real estate property and actual property delivered to buyers may change from time to time. Gross profit for the third quarter of 2011 was approximately $5.6 million, an increase of 286.7% over the $1.4 million in gross profit generated in the third quarter of 2010.The increase was primarily due to increased revenue from real estate sales.The gross margin of the real estate business increased from 47.3% for the three months ended March 31, 2010 to 64.1% for the three months ended March 31, 2011.The increase of gross margin was principally attributable to the increase in sales price per square meter and increase in sales revenue. Selling and distribution expenses include: (1) advertising and promotion expenses, such as billboard and other physical advertising cost, and costs associated with showrooms and model apartments and (2) sales commissions paid to a third-party marketing firm, to whom Zhongbao outsourced the sales and marketing of the real estate property developed.Selling expenses in the third quarter 2011 increased 103.4% to $0.33 million, from $0.16 million in the same period of the prior year. The increase in selling expenses was primarily affected by the increase in sales commission paid to the outsourced sales and marketing firm. For the three months ended March 31, 2011, general and administrative expenses were $0.5 million, compared to $0.4 million in the same period of last year, an increase of $115,756 or 28.9%.The increase was primarily a result of the following factors: (1)increased professional and consulting costs for going public in the U.S., (2)increased salary expense for hiring more qualified personnel in order to support the going public effort, and (3)increased travel expense and meals expense for the new real estate property development in Xi’an, Shaanxi Province and additional travel and meals expense for project planning. Income from operations for the third quarter of 2011 was $4.7 million, an increase of 438.1% from the $0.9 million of income from operations generated in the year ago period. Net income for the 2011 third quarter was $3.5 million, or $0.13 per diluted share compared to net income of $0.7 million or $0.03 per diluted share in the third quarter of 2010. 2 Nine Months Ended March 31, 2011 Results For the nine months ended March 31, 2011, revenue increased 37.0% to $25.2 million from $18.4 million in the same period of 2010. The increase is primarily due to the increased of number of units sold and the increased sales price. Cost of real estate sales decreased 9.6% to $8.3 million for the nine months ended March 31, 2011 from $9.2 million in the same period of a year ago, mainly due to decreased land use rights costs and lower construction cost. Gross profit increased 86.7% to $16.5 million for the nine months ended March 31, 2011 from $8.8 million in the same period of last year. The increase was primarily due to increased revenue from real estate sales and the decreased cost of real estate sales as discussed above. Total operating expenses for the nine months ended March 31, 2011 increased 123.2% to $2.7 million, from $1.2 million in the same period of the prior year. The increase was primarily due to increased sales and marketing expense, following the outsourcing of that activity and increased sales commissions. In addition, increased professional and consulting costs for going public in the U.S., increased salary expense for hiring more qualified personnel in order to support the going public effort, and increased travel expense and meals expense for the new real estate property development in Xi’an, Shaanxi Province and additional travel and meals expense for project planning. Operating income for the nine months ended March 31, 2011 increased 81.1% to $13.9 million from $7.7 million in the same period of last year. Total other expense increased 605.7% for the nine months ended March 31, 2011 from $ 0.3 million to $2.0 million.This is in large part due to Zhongbao’s donation of RMB 12 million to the China Siyuan Foundation for Poverty Alleviation which helps Three-Gorges immigrants fight against poverty and also helps to provide a greener environment in the Three-Gorges areas.Zhongbao recorded the donation as non-operating expenses, which are tax-deductible.No such expense was incurred in the same period of 2010. As a result, other expense increased $1.8 million. Net income for the nine months ended March 31, 2011 was $8.9 million, or $0.36 per diluted share compared to net income of $5.6 million or $0.23 per diluted share in the nine months ended March 31, 2010. 3 Financial Condition As of March 31, 2011, the Company had approximately $3.0 million in cash and cash equivalents compared to $5.2 million in cash and cash equivalents on June 30, 2010. The Company used $0.5 million in net cash from operating activities for the nine months ending March 31, 2011, compared to generating $0.5 million in the same period of 2010. About Zhongbao International, Inc. Zhongbao International, Inc. is engaged in the real estate business.The Company develops and sells residential and commercial properties in the urban areas of Chongqing, a municipality of over 30 million people in southwest China.To date, its completed projects have had a gross floor area of over 185,835square meters, or approximately 2.0million square feet.The Company is positioned to target middle income customers to develop new construction or reconstruction of older buildings by taking advantage of lower land prices, building and personnel costs in Chongqing, as well as its standardized design and operating model.For more information, visit http://www.zbtzjt.com Safe Harbor Statement This press release and oral statements made regarding the subjects of this release, contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, which may include, but are not limited to, statements regarding Zhongbao’s plans, objectives, expectations and intentions and other statements contained in this press release that are not historical facts, including statements identified by words such as "believe," "plan," "seek," "expect," "intend," "estimate," "anticipate," "will," and similar expressions.All statements addressing operating performance, events, or developments that Zhongbao expects or anticipates will occur in the future, as well as statements expressing optimism or pessimism about future operating results, are forward-looking statements within the meaning of the Reform Act.The forward-looking statements are based on management's current views and assumptions regarding future events and operating performance, and are inherently subject to significant business, economic, and competitive uncertainties and contingencies and changes in circumstances, many of which are beyond Zhongbao's control.The statements in this press release are made as of the date of this press release, even if subsequently made available by Zhongbao on its website or otherwise. Zhongbao does not undertake any obligation to update or revise these statements to reflect events or circumstances occurring after the date of this press release. Although Zhongbao does not make forward-looking statements unless it believes it has a reasonable basis for doing so, Zhongbao cannot guarantee their accuracy. The foregoing factors, among others, could cause actual results to differ materially from those described in these forward-looking statements.For a list of other factors which could affect Zhongbao's results, including earnings estimates, see Zhongbao's filings with the Securities and Exchange Commission, including “Management's Discussion and Analysis of Financial Condition and Results of Operations," including "Cautionary Language Regarding Forward-Looking Statements," set forth in Zhongbao's Current Report on Form 8-K filed on February11, 2011.No undue reliance should be placed on any forward-looking statements. 4 FINANCIAL TABLES FOLLOW ZHONGBAO INTERNATIONAL INC. AND SUBSIDIARIES (FORMERLY FITWAYVITAMINS, INC) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, (unaudited) ASSETS Current assets: Cash & cash equivalents $ $ Restricted cash Accounts receivable Advance to vendors Real estate property development completed Real estate property under development Other receivables - Prepaid expenses Total current assets Property, plant and equipment, net Other non-current assets: Other receivables Deposits and prepayments for long-term assets Real estate property under development Real estate property held for lease, net Total non-current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Customer deposits Other payable Accrued expenses and other current liabilities Taxes payable Total current liabilities Non-current liabilities: Accounts payable - Other payable Customer deposits Long-term bank loans Total non-current liabilities Contingencies Stockholders' equity Common stock, $0.0001 par value, 75,000,000 shares authorized 28,520,490 shares and 24,242,415 shares issued at March 31, 2011 and June 30, 2010, respectively Additional paid-in capital Statutory surplus reserve Retained earnings Accumulated other comprehensive income Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ 5 ZHONGBAO INTERNATIONAL INC. AND SUBSIDIARIES (FORMERLY FITWAYVITAMINS, INC) CONDENSEDCONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended March 31, Nine months ended March 31, Revenue: Real estate sale, net of sales taxes of $604,500, $220,304, $1,746,849 and $1,214,640, respectively $ Real estate lease income Total revenue Cost of sales Cost of real estate sales Cost of real estate lease Total cost of sales Gross profit Operating expenses Selling and distribution expenses General and administrative expenses Total operating expenses Operating income Other income (expenses) Interest income (expenses) ) ) Other income (expense) ) ) Total other income (expenses) Income before income taxes Provision (benefit) or income taxes -current -deferred - ) - ) Total income tax provisions Net income Other comprehensive income Foreign currency translation adjustment ) ) ) Comprehensive income $ Basic and diluted income per common share Basic and diluted $ Weighted average common shares outstanding Basic and diluted 6 ZHONGBAO INTERNATIONAL INC. AND SUBSIDIARIES (FORMERLY FITWAYVITAMINS, INC) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months ended March 31, Cash flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided (used) in operating activitivies Depreciation of property and equipment Depreciation of real estate held for lease Deferred taxes - Changes in assets and liabilities: (increase) decrease in- Restricted cash ) ) Accounts receivable ) ) Advances to vendors ) Real estate property development completed ) Real estate property under development ) Other receivables and prepaid expesnes ) Accounts payable ) Customers Deposits ) ) Other payables ) ) Tax payable Accrued expense and other current liabilities ) Net cash (used in ) provided in operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Deposit and prepayment for land and property and equipment - ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayment of short-term loans - ) Shareholder capital contribution - Repayment of long-term bank loans ) - Proceeds from long-term bank loans Net cash used in (provided by)financing activities ) Effect of foreign exchange rate on cash ) Net increase (decrease) of cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income tax $ $ 7
